Citation Nr: 1613660	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-31 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin rash, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1963 to June 1984, including service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Rating Office (RO) in Columbia, South Carolina.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran had service in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.

2. Contact dermatitis, tinea cruris (jock itch), and tinea pedis are not disabilities presumed by VA to be related to exposure to herbicide agents used in Vietnam; and, the competent and credible evidence of record fails to establish that the Veteran's current skin disorder manifested in service or is etiologically related to the Veteran's active service, to include herbicide agents.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in April 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's available service treatment records and post-service treatment records, including private treatment records, with the claims file.  Statements from the Veteran were also considered.  No additional outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was notified in a February 2008 letter that his complete service treatment records were unavailable.  Several searches were conducted to include a request for records through Barksdale Airforce Base.  The Veteran submitted copies of the records he possessed.  The service treatment records of record still do not appear complete.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  VA examinations were conducted in May 2011, May 2015, and November 2015.  As the May 2011 and May 2015 examinations were found inadequate to decide the Veteran's claim, they will not be further addressed.  The November 2015 examination is found adequate to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided a sound rationale for all opinions.  

The Veteran was also provided an opportunity to testify at a Travel Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the June 2014 Travel Board hearing, the issue on appeal was identified.  Additionally, information was solicited regarding the onset and duration of his claimed disability, including any in-service incidents.  The basic criteria for establishing service connection were discussed as well the missing elements of his claim.  He was given the opportunity to submit additional evidence that would establish a nexus in his claim, which he has yet to do.  Consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were met.

Additional evidence was added to the claims file after the most recent supplemental statement of the case issued in December 2015.  The evidence is either duplicative or not material to the claim at issue.  An additional remand for AOJ consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The enumerated diseases are chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).



III. Analysis

The Veteran's post service treatment records show various diagnoses of skin conditions, including dermatitis, tinea cruris, and tinea pedis.  The Veteran's service treatment records show treatment in July 1970 for jock itch/tinea cruris.  Additionally, as noted above, the Veteran served in Vietnam, presumptively exposing him to herbicides.  The requirements for Shedden elements (1) and (2) have been met.

Notwithstanding the above, the Board finds that service connection for a skin rash is not warranted.  

First, despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's diagnosed skin condition, whether classified as dermatitis, tinea cruris, or tinea pedis, is not among those listed under 38 C.F.R. § 3.309(e).  There is also no evidence, nor is it argued, that the Veteran has been diagnosed as having chloracne.  

The Veteran's claim is next considered under 38 C.F.R. § 3.303.  

The Veteran's post-service treatment records include treatment in February 2010 for a rash on his abdomen.  The rash was diagnosed as mild dermatitis and he was prescribed hydrocortisone cream.  In May 2012, the Veteran was treated for a "groin rash" diagnosed as jock itch.  

During the June 2014 VA hearing, the Veteran reported that he noticed his first rash while serving in Vietnam.  He also said that he has not been treated by a dermatologist because his ongoing rashes usually subside with over-the-counter topical creams.  The Veteran and his spouse competently testified that he has experienced continuity of skin rash symptoms ever since leaving service to the present day. 

During the VA examination in October 2015, the examiner noted that the Veteran was treated for jock itch in 1970 and gave a history of a prior episode in 1965.  However, the examiner pointed out that 2 complaints of tinea cruris across 20 years of military service fails to support a probably chronic skin condition.  The examiner went on to note that the Veteran's treatment records are silent regarding a skin condition until July 2005 when the Veteran was treated for contact dermatitis.  The examiner indicated that contact dermatitis is a different condition.  In 2006, the Veteran was treated for acute cellulitis of the right foot presumed to be a secondary infection resulting from tinea pedis.  The next evidence of treatment is dated in February 2011 and May 2012.  In February 2011, the Veteran reported a history of rashes on the thighs but there was no evidence of a rash at that time.  In May 2012, he was diagnosed with jock itch, as indicated above.  During the VA examination, the Veteran reported a skin condition on his thighs in service but was unsure of the diagnosis or how it was treated.  He also stated that he thought he was treated for an unspecified skin condition several years prior to the examination and treated with a topical medication.  He indicated he has a recurring rash on the left thigh that itches and has a slight burn.  He said he was currently self-treating with an unspecified over the counter topical cream but that flares will last about a week, occurring "sometimes every month or two, sometimes less frequently."  The Veteran also noted intermittent infection of the bilateral feet manifested by pruritus and treated with a topical cream.  The examiner diagnosed the Veteran with mild tinea pedis but stated there was no evidence of a rash on the Veteran's thighs or groin area.  

The examiner opined that it is less likely than not that the Veteran's current skin condition had its onset during active service or is otherwise related to his active service, including to any herbicide exposure.  The rationale was that the Veteran's service treatment records show very minimal evidence of skin problems in service.  Two complaints of tinea cruris across 20 years of military service fails to support a probable chronic skin condition.  The examiner noted that the last evidence of in-service complaints was from 1970 and his first post-service complaint was from July 2005, when he sought treatment for a different skin condition, contact dermatitis.  Then in 2006 he was treated for a secondary infection resulting from tinea pedis.  Those conditions were less likely than not related to the remote history of transient tinea cruris in-service.  The examiner stated that the remainder of the Veteran's treatment records show treatment for skin conditions based on the Veteran's self-report.  The examiner found that while it is possible that the Veteran was experiencing a recurring rash of the left thigh/groin area over the years, the medical evidence does not corroborate that history and, "more significantly fails to establish a probable (50 % or greater) nexus to military service."  

The Veteran has not submitted medical evidence demonstrating a nexus between service and his current skin condition.

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin condition.  

Consideration has been given to the Veteran's personal assertions that his skin rash is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a skin condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Although the Veteran is found competent and credible to testify as to continuity of rash symptomatology, dermatological conditions are not the type of conditions that are readily amenable to mere lay diagnosis.  As such, while the Veteran is competent to report ongoing rash symptomatology, he is not competent to diagnose a particular skin disorder.  As indicated by his multiple post-service diagnoses, physical examinations by medical professionals are needed to properly assess and diagnose the conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Additionally, the VA examiner considered the Veteran's assertions of continuity of symptomatology and found that it is less likely than not that the Veteran's skin disorders in service are related to the Veteran's current diagnoses.  That is, although the Board readily acknowledges that Veteran is competent to report itchy skin and a rash, and his credibility has not come into question, there is no indication that the Veteran is competent to etiologically link any current affliction to his in-service treatment.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a skin disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a skin rash is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


